--------------------------------------------------------------------------------

Exhibit 10.36
 

 [image.jpg]

 
INDEMNIFICATION AND WAIVER AGREEMENT
 
THIS INDEMNIFICATION AND WAIVER AGREEMENT (the “Agreement”) is effective as of
April 12, 2012, by and among Cameron International Corporation, a Delaware
corporation (the “Company”), and William G. Lamb (the “Indemnitee”). This
Agreement supersedes any prior agreement between you and the Company regarding
the subject matter hereof.
 
WHEREAS, the Indemnitee is serving the Company in a “Corporate Capacity,” as
defined herein;
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify persons serving it in a Corporate Capacity to
the fullest extent permitted by applicable law so that they will serve or
continue to serve in such status free from undue concern that they will not be
so indemnified;
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to waive potential and actual conflicts of interest, and any claims based
thereon, that may arise as a result of persons serving in a Corporate Capacity
so that they will serve or continue to serve in such status free from undue
concern over such actual or potential conflicts or claims;
 
WHEREAS, the Indemnitee is willing to serve and continue to serve the Company in
a Corporate Capacity on the condition that s/he be so indemnified and such
conflicts and claims be waived; and
 
WHEREAS, to the extent permitted by law, this Agreement is a supplement to and
in furtherance of the provisions of the Amended and Restated Certificate of
Incorporation of the Company (the “Certificate”) and the provisions of the
Bylaws of the Company (the “Bylaws”) or resolutions adopted pursuant thereto,
and shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of the Indemnitee thereunder;
 
NOW THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and the Indemnitee do hereby covenant and agree as follows:
 
Section 1.             Services by the Indemnitee.  The Indemnitee agrees to to
serve the Company in a Corporate Capacity.  Notwithstanding the foregoing, the
Indemnitee may at any time and for any reason resign from any such position.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.              Indemnification and Waiver - General.  The Company shall
indemnify, and advance Expenses (as hereinafter defined) to, the Indemnitee, and
does hereby waive potential and actual conflicts of interest and any claims
based thereon that may arise as a result of Indemnitee serving in a Corporate
Capacity, (i) as provided in this Agreement and (ii) to the fullest extent
permitted by applicable law in effect on the date hereof and to such greater
extent as applicable law may thereafter from time to time permit.  The rights of
the Indemnitee provided under the preceding sentence shall include, but shall
not be limited to, the rights set forth in the other Sections of this
Agreement.  The Company expressly acknowledges and agrees that its
indemnification obligation hereunder could involve indemnification for
Indemnitee negligence or under theories of strict liability.
 
Section 3.              Advancement of Expenses.  (a) The Company shall advance
all Expenses incurred by or on behalf of the Indemnitee in connection with any
Proceeding (as hereinafter defined), within 10 days after the receipt by the
Company of a statement or statements from the Indemnitee requesting such advance
or advances from time to time, whether prior to or after the final disposition
of such Proceeding.  Such statement or statements shall reasonably evidence the
Expenses incurred by or on behalf of the Indemnitee.  All amounts advanced to
the Indemnitee by the Company pursuant to this Section 3 shall be without
interest.  The Company shall make all advances pursuant to this Section 3
without regard to the financial ability of the Indemnitee to make repayment,
without bond or other security and without regard to the prospect of whether the
Indemnitee may ultimately be found to be entitled to indemnification under the
provisions of this Agreement.
 
(b)      The Indemnitee hereby expressly undertakes to repay such amounts
advanced only if, and to the extent that, it shall ultimately be determined by a
final, non-appealable adjudication or arbitration decision that the Indemnitee
is not entitled to be indemnified against such Expenses.  Any required
reimbursement of Expenses by the Indemnitee shall be made by the Indemnitee to
the Company within 30 days following the entry of the final, non-appealable
adjudication or arbitration decision pursuant to which it is determined that the
Indemnitee is not entitled to be indemnified against such Expenses.
 
Section 4.            Indemnification In Proceedings Other Than Proceedings by
or in the Right of the Company.  The Indemnitee shall be entitled to the rights
of indemnification provided in this Section 4 if, by reason of her/his Corporate
Capacity, s/he is, or is threatened to be made, a party to or participant in any
threatened, pending or completed Proceeding, other than a Proceeding by or in
the right of the Company.  Pursuant to this Section 4, the Company shall
indemnify the Indemnitee against Expenses, judgments, penalties, fines and
amounts paid in settlement (as and to the extent permitted hereunder) actually
and reasonably incurred by her/him or on her/his behalf in connection with such
Proceeding or any claim, issue or matter therein, if s/he acted in good faith
and in a manner s/he reasonably believed to be in, and or not opposed to, the
best interests of the Company, or in or not opposed to the best interests of
another enterprise for which s/he is serving in a Corporate Capacity, and, with
respect to any criminal Proceeding, if s/he also had no reasonable cause to
believe her/his conduct was unlawful.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 5.               Proceedings by or in the Right of the Company.  The
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 5 if, by reason of her/his Corporate Capacity, s/he is, or is threatened
to be made, a party to or participant in any threatened, pending or completed
Proceeding brought by or in the right of the Company to procure a judgment in
its favor.  Pursuant to this Section 5, the Company shall indemnify the
Indemnitee against Expenses actually and reasonably incurred by her/him or on
her/his behalf in connection with such Proceeding if s/he acted in good faith
and in a manner s/he reasonably believed to be in, or not opposed to the best
interests of the Company, or in or not opposed to the best interests of another
enterprise for which s/he is serving in a Corporate Capacity.  Notwithstanding
the foregoing, no indemnification against such Expenses shall be made in respect
of any claim, issue or matter in such Proceeding as to which the Indemnitee
shall have been adjudged to be liable to the Company or if applicable law
prohibits such indemnification, provided, however, that if applicable law so
permits, indemnification against Expenses shall nevertheless be made by the
Company in such event if and to the extent that the court in which such
Proceeding shall have been brought or is pending, shall so determine.
 
Section 6.               Indemnification for Expenses of a Party Who is Wholly
or Partly Successful. (a) Notwithstanding any provision herein to the contrary,
and in addition to the Indemnitee’s rights under Section 3, 4 and 5 hereof, to
the extent that the Indemnitee is, by reason of her/his Corporate Capacity, a
party to and is successful, on the merits or otherwise, in any Proceeding, the
Company shall indemnify the Indemnitee against all Expenses actually and
reasonably incurred by her/him or on her/his behalf in connection therewith.  If
the Indemnitee is not wholly successful in defense of any Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify the
Indemnitee against all Expenses actually incurred by her/him or on her/his
behalf in connection with each such claim, issue or matter as to which the
Indemnitee is successful, on the merits or otherwise.  For purposes of this
Section 6(a), the term “successful, on the merits or otherwise,” shall include,
but shall not be limited to, (i) the termination of any claim, issue or matter
in a Proceeding by withdrawal or dismissal, with or without prejudice, (ii)
termination of any claim, issue or matter in a Proceeding by any other means
without any express finding of liability or guilt against the Indemnitee, with
or without prejudice, (iii) the expiration of 120 days after the making of a
claim or threat of a Proceeding without the institution of the same and without
any promise or payment made to induce a settlement or (iv) the settlement of any
claim, issue or matter in a Proceeding pursuant to which the Indemnitee pays
less than $200,000.  The provisions of this Section 6(a) are subject to Section
6(b) below.
 
(b)      In no event shall the Indemnitee be entitled to indemnification under
Section 6(a) above with respect to a claim, issue or matter to the extent
applicable law prohibits such indemnification.
 
Section 7.              Indemnification for Expenses as a
Witness.  Notwithstanding any provisions herein to the contrary, to the extent
that the Indemnitee is, by reason of her/his Corporate Capacity, a witness in
any Proceeding, the Company shall indemnify the Indemnitee against all Expenses
actually incurred by or on behalf of the Indemnitee in connection therewith.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 8.               Procedure for Determination of Entitlement to
Indemnification. (a) To obtain indemnification under this Agreement, the
Indemnitee shall submit to the Company a written request therefor, along with
such documentation and information as is reasonably available to the Indemnitee
and reasonably necessary to determine whether and to what extent the Indemnitee
is entitled to indemnification.  The Secretary of the Company shall, promptly
upon receipt of such a request for indemnification, advise the Board in writing
that the Indemnitee has requested indemnification. (a) Upon written request by
the Indemnitee for indemnification pursuant to the first sentence of Section
8(a) hereof, a determination, if required by applicable law, with respect to the
Indemnitee’s entitlement thereto shall be made in the specific case: (i) by the
Board by a majority vote of a quorum consisting of Disinterested Directors (as
hereinafter defined); or (ii) if a quorum of the Board consisting of
Disinterested Directors is not obtainable or, even if obtainable, such quorum of
Disinterested Directors so directs, by Independent Counsel (as hereinafter
defined), as selected pursuant to Section 8(d), in a written opinion to the
Board (which opinion may be a “more likely than not” opinion), a copy of which
shall be delivered to the Indemnitee.  If it is so determined that the
Indemnitee is entitled to indemnification, the Company shall make payment to the
Indemnitee within 10 days after such determination.  The Indemnitee shall
cooperate with the Person or Persons making such determination with respect to
the Indemnitee’s entitlement to indemnification, including providing to such
Person or Persons upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination.  Subject to the provisions of Section 10 hereof, any costs or
expenses (including reasonable attorneys’ fees and disbursements) incurred by
the Indemnitee in so cooperating with the Person or Persons making such
determination shall be borne by the Company, and the Company hereby agrees to
indemnify and hold the Indemnitee harmless therefrom.
 
(b)      Notwithstanding the foregoing, if a Change of Control has occurred, the
Indemnitee may require a determination with respect to the Indemnitee’s
entitlement to indemnification to be made by Independent Counsel, as selected
pursuant to Section 8(c), in a written opinion to the Board (which opinion may
be a “more likely than not” opinion), a copy of which shall be delivered to the
Indemnitee.
 
(c)      In the event the determination of entitlement to indemnification is to
be made by Independent Counsel pursuant to Section 8(a) or (b) hereof, the
Independent Counsel shall be selected as provided in this Section 8(c).  If a
Change of Control shall not have occurred, the Independent Counsel shall be
selected by the Board (including a vote of a majority of the Disinterested
Directors if obtainable), and the Company shall give written notice to the
Indemnitee advising her/him of the identity of the Independent Counsel so
selected.  If a Change of Control shall have occurred, the Independent Counsel
shall be selected by the Indemnitee (unless the Indemnitee shall request that
such selection be made by the Board, in which event the preceding sentence shall
apply), and approved by the Company (which approval shall not be unreasonably
withheld).  If (i) an Independent Counsel is to make the determination of
entitlement pursuant to Section 8(a) or (b) hereof, and (ii) within 20 days
after submission by the Indemnitee of a written request for indemnification
pursuant to Section 8(a) hereof, no Independent Counsel shall have been
selected, either the Company or the Indemnitee may petition the appropriate
court of the State (as hereafter defined) or other court of competent
jurisdiction for the appointment as Independent Counsel of a Person selected by
such court or by such other Person as such court shall designate.  The Company
shall pay any and all reasonable fees and expenses of Independent Counsel
incurred by such Independent Counsel in connection with acting pursuant to
Section 8(a) or (b) hereof, and the Company shall pay all reasonable fees and
expenses incident to the procedures of this Section 8(c), regardless of the
manner in which such Independent Counsel was selected or appointed.  Upon the
due commencement of any judicial proceeding or arbitration pursuant to Section
10(a)(iv) of this Agreement, Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).
 
 
4

--------------------------------------------------------------------------------

 
 
Section 9.               Presumptions and Effect of Certain Proceedings;
Construction of Certain Phrases. (a) In making a determination with respect to
whether the Indemnitee is entitled to indemnification hereunder, the Reviewing
Party making such determination shall presume that the Indemnitee is entitled to
indemnification under this Agreement if the Indemnitee has submitted a request
for indemnification in accordance with Section 8(a) of this Agreement, and
anyone seeking to overcome this presumption shall have the burden of proof and
the burden of persuasion, by clear and convincing evidence.
 
(b)      Subject to the terms of Section 16 below, the termination of any
Proceeding or of any claim, issue or matter therein, by judgment, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent,
shall not (except as otherwise expressly provided in this Agreement) of itself
adversely affect the right of the Indemnitee to indemnification or create a
presumption that the Indemnitee did not act in good faith and in a manner which
s/he reasonably believed to be in or not opposed to the best interests of the
Company, or of another enterprise for which s/he is or was serving in a
Corporate Capacity, or, with respect to any criminal Proceeding, that the
Indemnitee had reasonable cause to believe that her/his conduct was unlawful.
 
(c)      For purposes of any determination of the Indemnitee’s entitlement to
indemnification or to a waiver of conflict under this Agreement, the Indemnitee
shall be deemed to have acted in good faith and in a manner s/he reasonably
believe to be in or not opposed to the best interests of the Company, or of
another enterprise for which s/he is or was serving in a Corporate Capacity, or,
with respect to a criminal Proceeding, to have also had no reasonable cause to
believe her/his conduct was unlawful, if the Indemnitee’s action is based on the
records or books of account of the Company or such other enterprise, including
financial statements, or on information supplied to the Indemnitee by the
officers of the Company or another enterprise in the course of their duties, or
on the advice of legal or financial counsel for the Company or the Board (or any
committee thereof) or for another enterprise for which the Indemnitee is or was
serving in a Corporate Capacity or its board of directors (or any committee
thereof), or on information or records given or reports made by an independent
certified public accountant or by an appraiser or other expert selected by the
Company or the Board (or any committee thereof) or by such other enterprise or
its board of directors (or any committee thereof), or if the Indemnitee acts in
compliance with any obligations which may apply to her/him as a trustee if such
appointment is in a Corporate Capacity.  The provisions of this Section 9(c)
shall not be deemed to be exclusive or to limit in any way the other
circumstances in which the Indemnitee may be deemed or found to have met the
applicable standard of conduct set forth in this Agreement.  In addition, the
knowledge and/or actions, or failure to act, of any other director, trustee,
partner, managing member, fiduciary, officer, agent or employee of the Company
shall not be imputed to the Indemnitee for purposes of determining the right to
indemnification under this Agreement.  Whether or not the foregoing provisions
of this Section 9(c) are satisfied, it shall in any event be presumed that the
Indemnitee has acted in good faith and in a manner s/he reasonably believed to
be in, or not opposed to, the best interests of the Company, or in the best
interests of another enterprise for which s/he is serving in a Corporate
Capacity, and, with respect to a criminal Proceeding, that s/he also had no
reasonable cause to believe his conduct was unlawful.  Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion, by clear and convincing evidence.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)      If an Indemnitee has acted in good faith and in a manner s/he
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan and has not materially breached her/his duties to
the Company beyond the extent to which her/his conflicting interest or duty in
relation to the employee benefit plan meant that s/he was legally obligated
her/him to do so, s/he shall be deemed to have acted in a manner “not opposed to
the best interests of the Company” as used in this Agreement.
 
(e)      For purposes of this Agreement, references to “fines” shall include any
excise taxes assessed on the Indemnitee with respect to an employee benefit
plan.
 
Section 10.            Remedies of the Indemnitee. (a) In the event that (i) a
determination is made pursuant to Section 8 of this Agreement that the
Indemnitee is not entitled to indemnification under this Agreement, (ii)
advancement of Expenses is not timely made pursuant to Section 3 of this
Agreement, (iii) the determination of entitlement to indemnification is to be
made by the Board pursuant to Section 8(a) of this Agreement and such
determination shall not have been made and delivered to the Indemnitee in
writing within twenty (20) days after receipt by the Company of the request for
indemnification, (iv) the determination of entitlement to indemnification is to
be made by Independent Counsel pursuant to Section 8 of this Agreement and such
determination shall not have been made in a written opinion to the Board and a
copy delivered to the Indemnitee within forty-five (45) days after receipt by
the Company of the request for indemnification, (v) payment of indemnification
is not made pursuant to Section 7 of this Agreement within 10 days after receipt
by the Company of a written request therefor or (vi) payment of indemnification
is not made within 10 days after a determination has been made that the
Indemnitee is entitled to indemnification or such determination is deemed to
have been made pursuant to Section 8 or 9 of this Agreement, the Indemnitee
shall be entitled to an adjudication in an appropriate court of the State of his
entitlement to such indemnification or advancement of Expenses.  Alternatively,
the Indemnitee, at his sole option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the rules of the American
Arbitration Association.  The Indemnitee shall commence such Proceeding seeking
an adjudication or an award in arbitration within 180 days following the date on
which the Indemnitee first has the right to commence such Proceeding pursuant to
this Section 10(a); provided, however, that the foregoing clause shall not apply
in respect of a Proceeding brought by the Indemnitee to enforce his rights under
Section 5 of this Agreement.
 
(b)      In the event that a determination is made pursuant to Section 8 of this
Agreement that the Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 10 shall be
conducted in all respects as a de novo trial or a de novo arbitration (as
applicable) on the merits, and the Indemnitee shall not be prejudiced by reason
of that adverse determination.  In any judicial proceeding or arbitration
commenced pursuant to this Section 10, the Company shall have the burden of
proving that the Indemnitee is not entitled to indemnification, and the Company
shall be precluded from referring to or offering into evidence a determination
made pursuant to Section 8 of this Agreement that is adverse to the Indemnitee’s
right to indemnification.  If the Indemnitee commences a judicial proceeding or
arbitration pursuant to this Section 10, the Indemnitee shall not be required to
reimburse the Company for any advances pursuant to Section 7 until a final
determination is made with respect to the Indemnitee’s entitlement to
indemnification (as to which rights of appeal have been exhausted or lapsed).
 
 
6

--------------------------------------------------------------------------------

 
 
(c)      If a determination is made or deemed to have been made pursuant to
Section 8 or 9 of this Agreement that the Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 10, absent
(i) a misstatement by the Indemnitee of a material fact, or an omission by the
Indemnitee of a material fact necessary to make the Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.
 
(d)      The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 10 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all of the provisions of this Agreement.
 
(e)      In the event that the Indemnitee, pursuant to this Section 10, seeks a
judicial adjudication or an award in arbitration to enforce his rights under, or
to recover damages for breach of, this Agreement, the Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
against, any and all Expenses actually incurred by him in such judicial
adjudication or arbitration, unless the court or arbitrator determines that each
of the Indemnitee’s claims in such Proceeding were made in bad faith or were
frivolous.  In the event that a Proceeding is commenced by or in the right of
the Company against the Indemnitee to enforce or interpret any of the terms of
this Agreement, the Indemnitee shall be entitled to recover from the Company,
and shall be indemnified by the Company against, any and all Expenses actually
and reasonably incurred by him in such Proceeding (including with respect to any
counter-claims or cross-claims made by the Indemnitee against the Company in
such Proceeding), unless the court or arbitrator determines that each of the
Indemnitee’s material defenses in such Proceeding were made in bad faith or were
frivolous.
 
(f)      Any judicial adjudication or arbitration determined under this Section
10 shall be final and binding on the parties.
 
Section 11.            Defense of Certain Proceedings.  In the event the Company
shall be obligated under this Agreement to pay the Expenses of any Proceeding
against the Indemnitee in which the Company is a co-defendant with the
Indemnitee, the Company shall be entitled to assume the defense of such
Proceeding, with counsel approved by the Indemnitee, which approval shall not be
unreasonably withheld, upon the delivery to the Indemnitee of written notice of
its election to do so.  After delivery of such notice, approval of such counsel
by the Indemnitee and the retention of such counsel by the Company, the
Indemnitee shall nevertheless be entitled to employ or continue to employ his
own counsel in such Proceeding.  Employment of such counsel by the Indemnitee
shall be at the cost and expense of the Company unless and until the Company
shall have demonstrated to the reasonable satisfaction of the Indemnitee and the
Indemnitee’s counsel that there is complete identity of issues and defenses and
no conflict of interest between the Company and the Indemnitee in such
Proceeding, after which time further employment of such counsel by the
Indemnitee shall be at the cost and expense of the Indemnitee.  In all events,
if the Company shall not, in fact, have timely employed counsel to assume the
defense of such Proceeding, then the fees and Expenses of the Indemnitee’s
counsel shall be at the cost and expense of the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 12.          Exception to Right of Indemnification or Advancement of
Expenses.  Notwithstanding any other provision of this Agreement, the Indemnitee
shall not be entitled to indemnification or advancement of Expenses under this
Agreement with respect to any Proceeding, or any claim therein, brought or made
by the Indemnitee against:  (a) the Company, except for (i) any claim or
Proceeding in respect of this Agreement and/or the Indemnitee’s rights
hereunder, (ii) any claim or Proceeding to establish or enforce a right to
indemnification under any statute or law and (iii) any counter-claim or
cross-claim brought or made by him against the Company in any Proceeding brought
by or in the right of the Company against him; or
 
(b)      any other Person, except for Proceedings or claims approved by the
Board.
 
Section 13.           Contribution. (a) If, with respect to any Proceeding, the
indemnification provided for in this Agreement is held by a court of competent
jurisdiction to be unavailable to the Indemnitee for any reason other than that
the Indemnitee did not act in good faith and in a manner s/he reasonably
believed to be in, or not opposed to, the best interests of the Company or, with
respect to a criminal Proceeding, that the Indemnitee had reasonable cause to
believe his conduct was unlawful, the Company shall contribute to the amount of
Expenses, judgments, penalties, fines and amounts paid in settlement actually
incurred by the Indemnitee or on his behalf in connection with such Proceeding
or any claim, issue or matter therein in such proportion as is appropriate to
reflect the relative benefits received by the Indemnitee and the relative fault
of the Indemnitee versus the other defendants or participants in connection with
the action or inaction which resulted in such Expenses, judgments, penalties,
fines and amounts paid in settlement, as well as any other relevant equitable
considerations.
 
(b)      The Company and the Indemnitee agree that it would not be just and
equitable if contribution pursuant to this Section 13 were determined by pro
rata or per capita allocation or by any other method of allocation which does
not take into account the equitable considerations referred to in Section 13(a)
above.
 
(c)      No Person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act of 1933) shall be entitled to
contribution from any Person who was not found guilty of such fraudulent
misrepresentation.
 
Section 14.            Officer and Director Liability Insurance. (a) The Company
shall use all commercially reasonable efforts to obtain and maintain in effect
during the entire period for which the Company is obligated to indemnify the
Indemnitee under this Agreement, one or more policies of insurance with
reputable insurance companies to provide the directors and officers of the
Company with coverage for losses from wrongful acts and omissions and to ensure
the Company’s performance of its indemnification obligations under this
Agreement.  In all such insurance policies, the Indemnitee shall be named as an
insured in such a manner as to provide the Indemnitee with the same rights and
benefits as are accorded to the most favorably insured of the Company’s
directors and officers.  Notwithstanding the foregoing, the Company shall have
no obligation to obtain or maintain such insurance if the Company determines in
good faith that the Indemnitee is covered by such insurance maintained by a
subsidiary of the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
(a)      To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors or officers of any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise which the Indemnitee serves at the
request of the Company, the Indemnitee shall be named as an insured under and
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for the most favorably
insured director or officer under such policy or policies.
 
(b)      In the event that the Company is a named insured under any policy or
policies of insurance referenced in either Section 14(a) or (b) above, the
Company hereby covenants and agrees that it will not settle any claims or
Proceedings that may be covered by such policy or policies of insurance and in
which the Indemnitee has or may incur Expenses, judgments, penalties, fines or
amounts paid in settlement without the prior written consent of the Indemnitee.
 
Section 15.            Security.  Upon reasonable request by the Indemnitee, the
Company shall provide security to the Indemnitee for the Company’s obligations
hereunder through an irrevocable bank letter of credit, funded trust or other
similar collateral.  Any such security, once provided to the Indemnitee, may not
be revoked or released without the prior written consent of the Indemnitee,
which consent shall be unreasonably withheld.
 
Section 16.             Settlement of Claims.  The Company shall not be liable
to indemnify the Indemnitee under this Agreement for any amounts paid in
settlement of any Proceeding effected without the Company’s written consent,
which consent shall not be unreasonably withheld.
 
Section 17.             Waiver of Conflict.  The Company hereby agrees to, and
hereby does, waive any potential or actual conflict of interest or duty, and any
claims based thereon, that may arise as a result of the Indemnitee’s service in
a Corporate Capacity so long as the Indemnitee shall have acted in good faith,
as provided for in Section 9(c).
 
Section 18.             Duration of Agreement.  This Agreement shall be
unaffected by the termination of the Corporate Capacity of the Indemnitee and
shall continue for so long as the Indemnitee may have any liability or potential
liability by virtue of his Corporate Capacity, including, without limitation,
the final termination of all pending Proceedings in respect of which the
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any Proceeding commenced by the Indemnitee pursuant to Section
10 of this Agreement relating thereto, whether or not s/he is acting or serving
in such capacity at the time any liability or Expense is incurred for which
indemnification can be provided under this Agreement.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 19.             Remedies of the Company.  The Company hereby covenants
and agrees to submit any and all disputes relating to this Agreement that the
parties are unable to resolve between themselves to binding arbitration pursuant
to the rules of the American Arbitration Association and waives all rights to
judicial adjudication of any matter or dispute relating to this Agreement except
where judicial adjudication is requested or required by the Indemnitee.
 
Section 20.            Covenant Not to Sue, Limitation of Actions and Release of
Claims.  No legal action shall be brought and no cause of action shall be
asserted by or on behalf of the Company (or any of its subsidiaries) against the
Indemnitee, his spouse, heirs, executors, personal representatives or
administrators after the expiration of two (2) years from the date on which the
Corporate Capacity of the Indemnitee is terminated (for any reason), and any
claim or cause of action of the Company (or any of its subsidiaries) shall be
extinguished and deemed released unless asserted by filing of a legal action
within such two-year period; provided, however, that the foregoing shall not
apply to any action or cause of action brought or asserted by the Company
pursuant to or in respect of this Agreement and shall not constitute a waiver or
release of any of the Company’s rights under this Agreement.
 
Section 21.             Limitation of Liability.  Notwithstanding any other
provision of this Agreement, neither party shall have any liability to the other
for, and neither party shall be entitled to recover from the other, any
consequential, special, punitive, multiple or exemplary damages as a result of a
breach of this Agreement.
 
Section 22.             Subrogation.  In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Indemnitee, who shall execute all papers
required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.
 
Section 23.            No Multiple Recovery.  The Company shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable
hereunder if and to the extent that the Indemnitee has otherwise actually
received such payment under any insurance policy, contract, agreement or
otherwise.
 
Section 24.             Definitions.  For purposes of this Agreement:
 
(a)      “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person.  For purposes hereof, “control” (including, with correlative
meaning, the terms “controlling”, “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of management and policies of such Person, by contract or
otherwise.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)      “Change of Control” shall mean a change in control of the Company
occurring after the date of this Agreement of a nature that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act, whether or not the Company is then subject to such reporting
requirement.  Without limiting the foregoing, such a Change in Control shall be
deemed to have occurred if, after the date of this Agreement, (i) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the combined voting power of the Company’s then outstanding
securities entitled to vote generally in the election of directors without the
prior approval of at least two-thirds of the members of the Board in office
immediately prior to such person attaining such percentage interest; (ii) the
Company is a party to a merger, consolidation, sale of assets or other
reorganization, or a proxy contest, as a consequence of which members of the
Board in office immediately prior to such transaction or event constitute less
than a majority of the Board thereafter; (iii) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board (including for this purpose any new director whose election or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period) cease for any reason to constitute at least a
majority of the Board; or (iv) approval by the shareholders of the Company of a
liquidation or dissolution of the Company.
 
(c)      “Company” means Cameron International Corporation, a Delaware
corporation.
 
(d)      “Corporate Capacity” describes the status of an individual who is or
was (i) an officer or director of the Company, or (ii) serving at the request of
the Company as an officer, director, partner, venturer, member, trustee,
employee, agent or similar functionary of another entity affiliated with or
otherwise in existence for the benefit of the Company, its Affiliates and/or its
or their employees, including but not limited to a corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise. “Serving at the request of the Company” shall include, but shall not
be limited to, any service as a director, officer, employee or agent of the
Company or an Affiliate which imposes duties on, or involves services by, the
Indemnitee with respect to an Affiliate, or it’s the participants or its
beneficiaries of such employee benefit plan or trust, and/or any appointment at
the Company's request as a director, officer, employee, or agent of an Affiliate
or trustee of such a plan or trust.
 
(e)       “Disinterested Director” means a director of the Company who is not
and was not a party to, or otherwise involved in, the Proceeding for which
indemnification is sought by the Indemnitee.
 
(f)      “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(g)      “Expenses” shall include all reasonable:  attorneys’ fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating or being or preparing to be a witness in a
Proceeding.
 
(h)      “Independent Counsel” means a law firm or a member of a law firm that
is experienced in matters of corporation law and neither presently is, nor in
the past five (5) years has been, retained to represent: (i) the Company or the
Indemnitee in any matter material to either such party or (ii) any other party
to the Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any Person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or the Indemnitee in an action to determine the Indemnitee’s
rights under this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
(i)      “Person” means a natural person, firm, partnership, joint venture,
association, corporation, company, limited liability company, trust, business
trust, estate or other entity.
 
(j)      “Proceeding” includes any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative.
 
(k)      “State” means the State of Texas.
 
Section 25.             Non-Exclusivity.  The Indemnitee’s rights of
indemnification and to receive advancement of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which the
Indemnitee may at any time be entitled under applicable law, the Certificate,
the Bylaws, any agreement, a vote of stockholders, a resolution of directors,
constitutional documents of any employee benefit plan or otherwise.
 
Section 26.             Remedies Not Exclusive.  No right or remedy herein
conferred upon the Indemnitee is intended to be exclusive of any other right or
remedy, and every other right or remedy shall be cumulative of and in addition
to the rights and remedies given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
of the Indemnitee hereunder or otherwise shall not be deemed an election of
remedies on the part of the Indemnitee and shall not prevent the concurrent
assertion or employment of any other right or remedy by the Indemnitee.
 
Section 27.            Changes in Law.  In the event that a change in applicable
law after the date of this Agreement, whether by statute, rule or judicial
decision, expands or otherwise increases the right or ability of a Delaware
corporation to indemnify a member of its board of directors or an officer, the
Indemnitee shall, by this Agreement, enjoy the greater benefits so afforded by
such change.  In the event that a change in applicable law after the date of
this Agreement, whether by statute, rule or judicial decision, narrows or
otherwise reduces the right or ability of a Delaware corporation to indemnify a
member of its board of directors or an officer, such change shall have no effect
on this Agreement or any of the Indemnitee’s rights hereunder, except and only
to the extent required by law.
 
Section 28.            Interpretation of Agreement.  The Company and the
Indemnitee acknowledge and agree that it is their intention that this Agreement
be interpreted and enforced so as to provide indemnification to the Indemnitee
to the fullest extent now or hereafter permitted by law.
 
Section 29.            Severability.  If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby;
(b) such provision or provisions will be deemed reformed to the extent necessary
to conform to applicable law and to give maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision or
provisions held invalid, illegal or unenforceable.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 30.             Governing Law; Jurisdiction and Venue; Specific
Performance.
 
(a)      The parties agree that this Agreement shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of
Delaware without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.
 
(b)      ANY “ACTION OR PROCEEDING” (AS SUCH TERM IS DEFINED BELOW) ARISING OUT
OF OR RELATING TO THIS AGREEMENT SHALL BE FILED IN AND LITIGATED OR ARBITRATED
SOLELY BEFORE THE COURTS LOCATED IN OR ARBITRATORS SITTING IN HARRIS COUNTY IN
THE STATE OF TEXAS, AND EACH PARTY TO THIS AGREEMENT:  (i) GENERALLY AND
UNCONDITIONALLY ACCEPTS THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
ARBITRATORS AND VENUE THEREIN, AND WAIVES TO THE FULLEST EXTENT PROVIDED BY LAW
ANY DEFENSE OR OBJECTION TO SUCH JURISDICTION AND VENUE BASED UPON THE DOCTRINE
OF “FORUM NON CONVENIENS;” AND (ii) GENERALLY AND UNCONDITIONALLY CONSENTS TO
SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING BY DELIVERY OF CERTIFIED OR
REGISTERED MAILING OF THE SUMMONS AND COMPLAINT IN ACCORDANCE WITH THE NOTICE
PROVISIONS OF THIS AGREEMENT.  FOR PURPOSES OF THIS SECTION, THE TERM “ACTION OR
PROCEEDING” IS DEFINED AS ANY AND ALL CLAIMS, SUITS, ACTIONS, HEARINGS,
ARBITRATIONS OR OTHER SIMILAR PROCEEDINGS, INCLUDING APPEALS AND PETITIONS
THEREFROM, WHETHER FORMAL OR INFORMAL, GOVERNMENTAL OR NON-GOVERNMENTAL, OR
CIVIL OR CRIMINAL.  THE FOREGOING CONSENT TO JURISDICTION SHALL NOT CONSTITUTE
GENERAL CONSENT TO SERVICE OF PROCESS IN THE STATE FOR ANY PURPOSE EXCEPT AS
PROVIDED ABOVE, AND SHALL NOT BE DEEMED TO CONFER RIGHTS ON ANY PERSON OTHER
THAN THE PARTIES TO THIS AGREEMENT.
 
(c)      The Company acknowledges that the Indemnitee may, as a result of the
Company’s breach of its covenants and obligations under this Agreement, sustain
immediate and long-term substantial and irreparable injury and damage which
cannot be reasonably or adequately compensated by damages at law.  Consequently,
the Company agrees that the Indemnitee shall be entitled, in the event of the
Company’s breach or threatened breach of its covenants and obligations
hereunder, to obtain equitable relief from a court of competent jurisdiction,
including enforcement of each provision of this Agreement by specific
performance and/or temporary, preliminary and/or permanent injunctions enforcing
any of the Indemnitee’s rights, requiring performance by the Company, or
enjoining any breach by the Company, all without proof of any actual damages
that have been or may be caused to the Indemnitee by such breach or threatened
breach and without the posting of bond or other security in connection
therewith.  The Company waives the claim or defense therein that the Indemnitee
has an adequate remedy at law, and the Company shall not allege or otherwise
assert the legal position that any such remedy at law exists.  The Company
agrees and acknowledges that:  (i) the terms of this Section 30(c) are fair,
reasonable and necessary to protect the legitimate interests of the Indemnitee;
(ii) this waiver is a material inducement to the Indemnitee to enter into the
transactions contemplated hereby; and (iii) the Indemnitee relied upon this
waiver in entering into this Agreement and will continue to rely on this waiver
in its future dealings with the Company.  The Company represents and warrants
that it has reviewed this provision with its legal counsel, and that it has
knowingly and voluntarily waived its rights referenced in this Section 30
following consultation with such legal counsel.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 31.             Nondisclosure of Payments.  Except as expressly required
by Federal securities laws, the Company shall not disclose any payments under
this Agreement without the prior written consent of the Indemnitee.  Any
payments to the Indemnitee that must be disclosed shall, unless otherwise
required by law, be described only in the Company proxy or information
statements relating to special and/or annual meetings of the Company’s
shareholders, and the Company shall afford the Indemnitee a reasonable
opportunity to review all such disclosures and, if requested by the Indemnitee,
to explain in such statement any mitigating circumstances regarding the events
reported.
 
Section 32.            Notice by the Indemnitee.  The Indemnitee agrees to
promptly notify the Company in writing upon being served with any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or matter which may be subject to indemnification or
advancement of Expenses covered hereunder.
 
Section 33.            Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (a) delivered by hand and received for by the party to whom said
notice or other communication shall have been directed, or (b) mailed by U.S.
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:  (i) if to the Company: Cameron
International Corporation, 1333 West Loop South, Suite 1700, Houston, Texas
77027, Attention:  Chief Executive Officer; and (ii) if to any other party
hereto, including the Indemnitee, to the address of such party set forth on the
signature page hereof; or to such other address as may have been furnished by
any party to the other(s).
 
Section 34.             Modification and Waiver.  No supplement, modification or
amendment of this Agreement or any provision hereof shall limit or restrict in
any way any right of the Indemnitee under this Agreement with respect to any
action taken or omitted by the Indemnitee in his Corporate Capacity prior to
such supplement, modification or amendment.  No supplement, modification or
amendment of this Agreement or any provision hereof shall be binding unless
executed in writing by both of the Company and the Indemnitee.  No waiver of any
provision of this Agreement shall be deemed or shall constitute a wavier of any
other provision hereof (whether or not similar) nor shall such waiver constitute
a continuing waiver.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 35.            Headings.  The headings of the Sections or paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
 
Section 36.            Identical Counterparts.  This Agreement may be executed
in one or more counterparts (whether by original, photocopy or facsimile
signature), each of which shall for all purposes be deemed to be an original,
but all of which together shall constitute one and the same Agreement.  Only one
such counterpart executed by the party against whom enforcement is sought must
be produced to evidence the existence of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.
 
INDEMNITEE
 
CAMERON INTERNATIONAL CORPORATION
              /s/ William G. Lamb   s/ Jack B. Moore  
Name:
William G. Lamb
 
Name:
Jack B. Moore
 
Title:
Vice President, Tax
 
Title:
President and Chief Executive Officer
 
Address:
1333 West Loop South,
 
Address:
1333 West Loop South,
   
Suite 1700
   
Suite 1700
   
Houston, Texas 77027
   
Houston, Texas 77027
 

                                               
 
15

--------------------------------------------------------------------------------

 
 
[image.jpg]
 
INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is effective as of August 2,
2012, by and among Cameron International Corporation, a Delaware corporation
(“Cameron”), and Mr. James T. Hackett (the “Indemnitee”).
 
WHEREAS, the Indemnitee has been asked to serve on the Board of Directors of
Cameron (the “Board”);
 
WHEREAS, it is reasonable, prudent and necessary for Cameron contractually to
obligate itself to indemnify persons serving as directors of Cameron to the
fullest extent permitted by applicable law so that they will serve or continue
to serve as directors of Cameron free from undue concern that they will not be
so indemnified;
 
WHEREAS, the Indemnitee is willing to serve and continue to serve on the Board
on the condition that he be so indemnified; and
 
WHEREAS, to the extent permitted by law, this Agreement is a supplement to and
in furtherance of the provisions of the Amended and Restated Certificate of
Incorporation of Cameron (the “Certificate”) and the provisions of the Bylaws of
Cameron (the “Bylaws”) or resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of the
Indemnitee thereunder;
 
NOW THEREFORE, in consideration of the premises and the covenants contained
herein, Cameron and the Indemnitee do hereby covenant and agree as follows:
 
Section 37.            Services by the Indemnitee.  The Indemnitee agrees to
continue to serve at the request of Cameron as a director of Cameron (including,
without limitation, service on one or more committees of the
Board).  Notwithstanding the foregoing, the Indemnitee may at any time and for
any reason resign from any such position.
 
Section 38.            Indemnification - General.  Cameron shall indemnify, and
advance Expenses (as hereinafter defined) to, the Indemnitee as provided in this
Agreement and to the fullest extent permitted by applicable law in effect on the
date hereof and to such greater extent as applicable law may thereafter from
time to time permit.  The rights of the Indemnitee provided under the preceding
sentence shall include, but shall not be limited to, the rights set forth in the
other Sections of this Agreement.
 
Section 39.            Proceedings Other Than Proceedings by or in the Right of
Cameron.  The Indemnitee shall be entitled to the rights of indemnification
provided in this Section 3 if, by reason of his Corporate Status (as hereinafter
defined), he is, or is threatened to be made, a party to or participant in any
threatened, pending or completed Proceeding (as hereinafter defined), other than
a Proceeding by or in the right of Cameron.  Pursuant to this Section 3, Cameron
shall indemnify the Indemnitee against Expenses, judgments, penalties, fines and
amounts paid in settlement (as and to the extent permitted hereunder) actually
and reasonably incurred by him or on his behalf in connection with such
Proceeding or any claim, issue or matter therein, if he acted in good faith and
in a manner he reasonably believed to be in or not opposed to the best interests
of Cameron, and, with respect to any criminal Proceeding, if he also had no
reasonable cause to believe his conduct was unlawful.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 40.            Proceedings by or in the Right of Cameron.  The
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 4 if, by reason of his Corporate Status, he is, or is threatened to be
made, a party to or participant in any threatened, pending or completed
Proceeding brought by or in the right of Cameron to procure a judgment in its
favor.  Pursuant to this Section 4, Cameron shall indemnify the Indemnitee
against Expenses actually and reasonably incurred by him or on his behalf in
connection with such Proceeding if he acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of
Cameron.  Notwithstanding the foregoing, no indemnification against such
Expenses shall be made in respect of any claim, issue or matter in such
Proceeding as to which the Indemnitee shall have been adjudged to be liable to
Cameron or if applicable law prohibits such indemnification; provided, however,
that if applicable law so permits, indemnification against Expenses shall
nevertheless be made by Cameron in such event if and to the extent that the
court in which such Proceeding shall have been brought or is pending, shall so
determine.
 
Section 41.              Indemnification for Expenses of a Party Who is Wholly
or Partly Successful.
 
(a)      To the extent that the Indemnitee is, by reason of his Corporate
Status, a party to and is successful, on the merits or otherwise, in any
Proceeding, Cameron shall indemnify the Indemnitee against all Expenses actually
and reasonably incurred by him or on his behalf in connection therewith.  If the
Indemnitee is not wholly successful in defense of any Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, Cameron shall indemnify the
Indemnitee against all Expenses actually and reasonably incurred by him or on
his behalf in connection with each such claim, issue or matter as to which the
Indemnitee is successful, on the merits or otherwise.  For purposes of this
Section 5(a), the term “successful, on the merits or otherwise,” shall include,
but shall not be limited to, (i) the termination of any claim, issue or matter
in a Proceeding by withdrawal or dismissal, with or without prejudice, (ii)
termination of any claim, issue or matter in a Proceeding by any other means
without any express finding of liability or guilt against the Indemnitee, with
or without prejudice, (iii) the expiration of 120 days after the making of a
claim or threat of a Proceeding without the institution of the same and without
any promise or payment made to induce a settlement or (iv) the settlement of any
claim, issue or matter in a Proceeding pursuant to which the Indemnitee pays
less than $200,000.  The provisions of this Section 5(a) are subject to Section
5(b) below.
 
(b)     In no event shall the Indemnitee be entitled to indemnification under
Section 5(a) above with respect to a claim, issue or matter to the extent (i)
applicable law prohibits such indemnification, or (ii) an admission is made by
the Indemnitee in writing to Cameron or in such Proceeding or a final,
nonappealable determination is made in such Proceeding that the standard of
conduct required for indemnification under this Agreement has not been met with
respect to such claim, issue or matter.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 42.            Indemnification for Expenses as a
Witness.  Notwithstanding any provisions herein to the contrary, to the extent
that the Indemnitee is, by reason of his Corporate Status, a witness in any
Proceeding, Cameron shall indemnify the Indemnitee against all Expenses actually
and reasonably incurred by or on behalf of the Indemnitee in connection
therewith.
 
Section 43.            Advancement of Expenses.  Cameron shall advance all
reasonable Expenses incurred by or on behalf of the Indemnitee in connection
with any Proceeding within 10 days after the receipt by Cameron of a statement
or statements from the Indemnitee requesting such advance or advances from time
to time, whether prior to or after the final disposition of such
Proceeding.  Such statement or statements shall reasonably evidence the Expenses
incurred by or on behalf of the Indemnitee.  The Indemnitee hereby expressly
undertakes to repay such amounts advanced only if, and to the extent that, it
shall ultimately be determined by a final, non-appealable adjudication or
arbitration decision that the Indemnitee is not entitled to be indemnified
against such Expenses.  All amounts advanced to the Indemnitee by Cameron
pursuant to this Section 7 shall be without interest.  Cameron shall make all
advances pursuant to this Section 7 without regard to the financial ability of
the Indemnitee to make repayment, without bond or other security and without
regard to the prospect of whether the Indemnitee may ultimately be found to be
entitled to indemnification under the provisions of this Agreement.  Any
required reimbursement of Expenses by the Indemnitee shall be made by the
Indemnitee to Cameron within 10 days following the entry of the final,
non-appealable adjudication or arbitration decision pursuant to which it is
determined that the Indemnitee is not entitled to be indemnified against such
Expenses.
 
Section 44.             Procedure for Determination of Entitlement to
Indemnification.
 
(a)      To obtain indemnification under this Agreement, the Indemnitee shall
submit to Cameron a written request therefor, along with such documentation and
information as is reasonably available to the Indemnitee and reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification.  The Secretary of Cameron shall, promptly upon receipt of such
a request for indemnification, advise the Board in writing that the Indemnitee
has requested indemnification.
 
(b)      Upon written request by the Indemnitee for indemnification pursuant to
the first sentence of Section 8(a) hereof, a determination, if required by
applicable law, with respect to the Indemnitee’s entitlement thereto shall be
made in the specific case: (i) by the Board by a majority vote of a quorum
consisting of Disinterested Directors (as hereinafter defined); or (ii) if a
quorum of the Board consisting of Disinterested Directors is not obtainable or,
even if obtainable, such quorum of Disinterested Directors so directs, by
Independent Counsel (as hereinafter defined), as selected pursuant to Section
8(d), in a written opinion to the Board (which opinion may be a “more likely
than not” opinion), a copy of which shall be delivered to the Indemnitee.  If it
is so determined that the Indemnitee is entitled to indemnification, Cameron
shall make payment to the Indemnitee within 10 days after such
determination.  The Indemnitee shall cooperate with the Person or Persons making
such determination with respect to the Indemnitee’s entitlement to
indemnification, including providing to such Person or Persons upon reasonable
advance request any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to the
Indemnitee and reasonably necessary to such determination.  Subject to the
provisions of Section 10 hereof, any costs or expenses (including reasonable
attorneys’ fees and disbursements) incurred by the Indemnitee in so cooperating
with the Person or Persons making such determination shall be borne by Cameron,
and Cameron hereby agrees to indemnify and hold the Indemnitee harmless
therefrom.
 
 
18

--------------------------------------------------------------------------------

 
 
(c)      Notwithstanding the foregoing, if a Change of Control has occurred, the
Indemnitee may require a determination with respect to the Indemnitee’s
entitlement to indemnification to be made by Independent Counsel, as selected
pursuant to Section 8(d), in a written opinion to the Board (which opinion may
be a “more likely than not” opinion), a copy of which shall be delivered to the
Indemnitee.
 
(d)      In the event the determination of entitlement to indemnification is to
be made by Independent Counsel pursuant to Section 8(b) or (c) hereof, the
Independent Counsel shall be selected as provided in this Section 8(d).  If a
Change of Control shall not have occurred, the Independent Counsel shall be
selected by the Board (including a vote of a majority of the Disinterested
Directors if obtainable), and Cameron shall give written notice to the
Indemnitee advising him of the identity of the Independent Counsel so
selected.  If a Change of Control shall have occurred, the Independent Counsel
shall be selected by the Indemnitee (unless the Indemnitee shall request that
such selection be made by the Board, in which event the preceding sentence shall
apply), and approved by Cameron (which approval shall not be unreasonably
withheld).  If (i) an Independent Counsel is to make the determination of
entitlement pursuant to Section 8(b) or (c) hereof, and (ii) within 20 days
after submission by the Indemnitee of a written request for indemnification
pursuant to Section 8(a) hereof, no Independent Counsel shall have been
selected, either Cameron or the Indemnitee may petition the appropriate court of
the State (as hereafter defined) or other court of competent jurisdiction for
the appointment as Independent Counsel of a Person selected by such court or by
such other Person as such court shall designate.  Cameron shall pay any and all
reasonable fees and expenses of Independent Counsel incurred by such Independent
Counsel in connection with acting pursuant to Section 8(b) or (c) hereof, and
Cameron shall pay all reasonable fees and expenses incident to the procedures of
this Section 8(d), regardless of the manner in which such Independent Counsel
was selected or appointed.  Upon the due commencement of any judicial proceeding
or arbitration pursuant to Section 10(a)(iv) of this Agreement, Independent
Counsel shall be discharged and relieved of any further responsibility in such
capacity (subject to the applicable standards of professional conduct then
prevailing).
 
Section 45.             Presumptions and Effect of Certain Proceedings;
Construction of Certain Phrases.
 
(a)      In making a determination with respect to whether the Indemnitee is
entitled to indemnification hereunder, the Reviewing Party making such
determination shall presume that the Indemnitee is entitled to indemnification
under this Agreement if the Indemnitee has submitted a request for
indemnification in accordance with Section 8(a) of this Agreement, and anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion, by clear and convincing evidence.
 
 
19

--------------------------------------------------------------------------------

 
 
(b)     Subject to the terms of Section 16 below, the termination of any
Proceeding or of any claim, issue or matter therein, by judgment, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent,
shall not (except as otherwise expressly provided in this Agreement) of itself
adversely affect the right of the Indemnitee to indemnification or create a
presumption that the Indemnitee did not act in good faith and in a manner which
he reasonably believed to be in or not opposed to the best interests of Cameron
or, with respect to any criminal Proceeding, that the Indemnitee had reasonable
cause to believe that his conduct was unlawful.
 
(c)      For purposes of any determination of the Indemnitee’s entitlement to
indemnification under this Agreement or otherwise, the Indemnitee shall be
deemed to have acted in good faith and in a manner he reasonably believe to be
in or not opposed to the best interests of Cameron, and, with respect to a
criminal Proceeding, to have also had no reasonable cause to believe his conduct
was unlawful, if the Indemnitee’s action is based on the records or books of
account of Cameron or another enterprise, including financial statements, or on
information supplied to the Indemnitee by the officers of Cameron or another
enterprise in the course of their duties, or on the advice of legal or financial
counsel for Cameron or the Board (or any committee thereof) or for another
enterprise or its board of directors (or any committee thereof), or on
information or records given or reports made by an independent certified public
accountant or by an appraiser or other expert selected by Cameron or the Board
(or any committee thereof) or by another enterprise or its board of directors
(or any committee thereof).  For purposes of this Section 9(c), the term
“another enterprise” means any other corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan or other enterprise of
which the Indemnitee is or was serving at the request of Cameron as a director,
officer, employee or agent.  The provisions of this Section 9(c) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
the Indemnitee may be deemed or found to have met the applicable standard of
conduct set forth in this Agreement.  In addition, the knowledge and/or actions,
or failure to act, of any other director, trustee, partner, managing member,
fiduciary, officer, agent or employee of Cameron shall not be imputed to the
Indemnitee for purposes of determining the right to indemnification under this
Agreement.  Whether or not the foregoing provisions of this Section 9(c) are
satisfied, it shall in any event be presumed that the Indemnitee has acted in
good faith and in a manner he reasonably believed to be in or not opposed to the
best interests of Cameron, and, with respect to a criminal Proceeding, that he
also had no reasonable cause to believe his conduct was unlawful.  Anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion, by clear and convincing evidence.
 
(d)      For purposes of this Agreement, references to “fines” shall include any
excise taxes assessed on the Indemnitee with respect to an employee benefit
plan; references to “serving at the request of Cameron” shall include, but shall
not be limited to, any service as a director, officer, employee or agent of
Cameron which imposes duties on, or involves services by, the Indemnitee with
respect to an employee benefit plan, its participants or its beneficiaries; and
if the Indemnitee has acted in good faith and in a manner he reasonably believed
to be in the interest of the participants and beneficiaries of an employee
benefit plan, he shall be deemed to have acted in a manner “not opposed to the
best interests of Cameron” as used in this Agreement.  The provisions of this
Section 9(d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed or found to have met
the applicable standard of conduct set forth in this Agreement.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 46.             Remedies of the Indemnitee.
 
(a)      In the event that (i) a determination is made pursuant to Section 8 of
this Agreement that the Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 7
of this Agreement, (iii) the determination of entitlement to indemnification is
to be made by the Board pursuant to Section 8(b) of this Agreement and such
determination shall not have been made and delivered to the Indemnitee in
writing within twenty (20) days after receipt by Cameron of the request for
indemnification, (iv) the determination of entitlement to indemnification is to
be made by Independent Counsel pursuant to Section 8(b) or (c) of this Agreement
and such determination shall not have been made in a written opinion to the
Board and a copy delivered to the Indemnitee within forty-five (45) days after
receipt by Cameron of the request for indemnification, (v) payment of
indemnification is not made pursuant to Section 6 of this Agreement within 10
days after receipt by Cameron of a written request therefor or (vi) payment of
indemnification is not made within 10 days after a determination has been made
that the Indemnitee is entitled to indemnification or such determination is
deemed to have been made pursuant to Section 8 or 9 of this Agreement, the
Indemnitee shall be entitled to an adjudication in an appropriate court of the
State of his entitlement to such indemnification or advancement of
Expenses.  Alternatively, the Indemnitee, at his sole option, may seek an award
in arbitration to be conducted by a single arbitrator pursuant to the rules of
the American Arbitration Association.  The Indemnitee shall commence such
Proceeding seeking an adjudication or an award in arbitration within 180 days
following the date on which the Indemnitee first has the right to commence such
Proceeding pursuant to this Section 10(a); provided, however, that the foregoing
clause shall not apply in respect of a Proceeding brought by the Indemnitee to
enforce his rights under Section 5 of this Agreement.
 
(b)     In the event that a determination is made pursuant to Section 8 of this
Agreement that the Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 10 shall be
conducted in all respects as a de novo trial or a de novo arbitration (as
applicable) on the merits, and the Indemnitee shall not be prejudiced by reason
of that adverse determination.  In any judicial proceeding or arbitration
commenced pursuant to this Section 10, Cameron shall have the burden of proving
that the Indemnitee is not entitled to indemnification, and Cameron shall be
precluded from referring to or offering into evidence a determination made
pursuant to Section 8 of this Agreement that is adverse to the Indemnitee’s
right to indemnification.  If the Indemnitee commences a judicial proceeding or
arbitration pursuant to this Section 10, the Indemnitee shall not be required to
reimburse Cameron for any advances pursuant to Section 7 until a final
determination is made with respect to the Indemnitee’s entitlement to
indemnification (as to which rights of appeal have been exhausted or lapsed).
 
 
21

--------------------------------------------------------------------------------

 
 
(c)      If a determination is made or deemed to have been made pursuant to
Section 8 or 9 of this Agreement that the Indemnitee is entitled to
indemnification, Cameron shall be bound by such determination in any judicial
proceeding or arbitration commenced pursuant to this Section 10, absent (i) a
misstatement by the Indemnitee of a material fact, or an omission by the
Indemnitee of a material fact necessary to make the Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.
 
(d)     Cameron shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 10 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that Cameron is bound
by all of the provisions of this Agreement.
 
(e)      In the event that the Indemnitee, pursuant to this Section 10, seeks a
judicial adjudication or an award in arbitration to enforce his rights under, or
to recover damages for breach of, this Agreement, the Indemnitee shall be
entitled to recover from Cameron, and shall be indemnified by Cameron against,
any and all Expenses actually and reasonably incurred by him in such judicial
adjudication or arbitration, unless the court or arbitrator determines that each
of the Indemnitee’s claims in such Proceeding were made in bad faith or were
frivolous.  In the event that a Proceeding is commenced by or in the right of
Cameron against the Indemnitee to enforce or interpret any of the terms of this
Agreement, the Indemnitee shall be entitled to recover from Cameron, and shall
be indemnified by Cameron against, any and all Expenses actually and reasonably
incurred by him in such Proceeding (including with respect to any counter-claims
or cross-claims made by the Indemnitee against Cameron in such Proceeding),
unless the court or arbitrator determines that each of the Indemnitee’s material
defenses in such Proceeding were made in bad faith or were frivolous.
 
(f)      Any judicial adjudication or arbitration determined under this Section
10 shall be final and binding on the parties.
 
Section 47.            Defense of Certain Proceedings.  In the event Cameron
shall be obligated under this Agreement to pay the Expenses of any Proceeding
against the Indemnitee in which Cameron is a co-defendant with the Indemnitee,
Cameron shall be entitled to assume the defense of such Proceeding, with counsel
approved by the Indemnitee, which approval shall not be unreasonably withheld,
upon the delivery to the Indemnitee of written notice of its election to do
so.  After delivery of such notice, approval of such counsel by the Indemnitee
and the retention of such counsel by Cameron, the Indemnitee shall nevertheless
be entitled to employ or continue to employ his own counsel in such
Proceeding.  Employment of such counsel by the Indemnitee shall be at the cost
and expense of Cameron unless and until Cameron shall have demonstrated to the
reasonable satisfaction of the Indemnitee and the Indemnitee’s counsel that
there is complete identity of issues and defenses and no conflict of interest
between Cameron and the Indemnitee in such Proceeding, after which time further
employment of such counsel by the Indemnitee shall be at the cost and expense of
the Indemnitee.  In all events, if Cameron shall not, in fact, have timely
employed counsel to assume the defense of such Proceeding, then the fees and
Expenses of the Indemnitee’s counsel shall be at the cost and expense of
Cameron.
 
Section 48.            Exception to Right of Indemnification or Advancement of
Expenses.  Notwithstanding any other provision of this Agreement, the Indemnitee
shall not be entitled to indemnification or advancement of Expenses under this
Agreement with respect to any Proceeding, or any claim therein, brought or made
by the Indemnitee against:
 
 
22

--------------------------------------------------------------------------------

 
 
(a)      Cameron, except for (i) any claim or Proceeding in respect of this
Agreement and/or the Indemnitee’s rights hereunder, (ii) any claim or Proceeding
to establish or enforce a right to indemnification under any statute or law and
(iii) any counter-claim or cross-claim brought or made by him against Cameron in
any Proceeding brought by or in the right of Cameron against him; or
 
(b)     any other Person, except for Proceedings or claims approved by the
Board.
 
Section 49.           Contribution.
 
(a)      If, with respect to any Proceeding, the indemnification provided for in
this Agreement is held by a court of competent jurisdiction to be unavailable to
the Indemnitee for any reason other than that the Indemnitee did not act in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of Cameron or, with respect to a criminal Proceeding, that the
Indemnitee had reasonable cause to believe his conduct was unlawful, Cameron
shall contribute to the amount of Expenses, judgments, penalties, fines and
amounts paid in settlement actually and reasonably incurred by the Indemnitee or
on his behalf in connection with such Proceeding or any claim, issue or matter
therein in such proportion as is appropriate to reflect the relative benefits
received by the Indemnitee and the relative fault of the Indemnitee versus the
other defendants or participants in connection with the action or inaction which
resulted in such Expenses, judgments, penalties, fines and amounts paid in
settlement, as well as any other relevant equitable considerations.
 
(b)      Cameron and the Indemnitee agree that it would not be just and
equitable if contribution pursuant to this Section 13 were determined by pro
rata or per capita allocation or by any other method of allocation which does
not take into account the equitable considerations referred to in Section 13(a)
above.
 
(c)      No Person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act of 1933) shall be entitled to
contribution from any Person who was not found guilty of such fraudulent
misrepresentation.
 
Section 50.             Officer and Director Liability Insurance.
 
(a)      Cameron shall use all commercially reasonable efforts to obtain and
maintain in effect during the entire period for which Cameron is obligated to
indemnify the Indemnitee under this Agreement, one or more policies of insurance
with reputable insurance companies to provide the directors and officers of
Cameron with coverage for losses from wrongful acts and omissions and to ensure
Cameron’s performance of its indemnification obligations under this
Agreement.  In all such insurance policies, the Indemnitee shall be named as an
insured in such a manner as to provide the Indemnitee with the same rights and
benefits as are accorded to the most favorably insured of Cameron’s directors
and officers.  Notwithstanding the foregoing, Cameron shall have no obligation
to obtain or maintain such insurance if Cameron determines in good faith that
the Indemnitee is covered by such insurance maintained by a subsidiary or parent
of Cameron.
 
 
23

--------------------------------------------------------------------------------

 
 
(b)      To the extent that Cameron maintains an insurance policy or policies
providing liability insurance for directors or officers of any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise which the Indemnitee serves at the
request of Cameron, the Indemnitee shall be named as an insured under and shall
be covered by such policy or policies in accordance with its or their terms to
the maximum extent of the coverage available for the most favorably insured
director or officer under such policy or policies.
 
(c)      In the event that Cameron is a named insured under any policy or
policies of insurance referenced in either Section 14(a) or (b) above, Cameron
hereby covenants and agrees that it will not settle any claims or Proceedings
that may be covered by such policy or policies of insurance and in which the
Indemnitee has or may incur Expenses, judgments, penalties, fines or amounts
paid in settlement without the prior written consent of the Indemnitee.
 
Section 51.            Security.  Upon reasonable request by the Indemnitee,
Cameron shall provide security to the Indemnitee for Cameron’s obligations
hereunder through an irrevocable bank letter of credit, funded trust or other
similar collateral.  Any such security, once provided to the Indemnitee, may not
be revoked or released without the prior written consent of the Indemnitee,
which consent may be granted or withheld at the Indemnitee’s sole and absolute
discretion.
 
Section 52.             Settlement of Claims.  Cameron shall not be liable to
indemnify the Indemnitee under this Agreement for any amounts paid in settlement
of any Proceeding effected without Cameron’s written consent, which consent
shall not be unreasonably withheld.
 
Section 53.            Duration of Agreement.  This Agreement shall be
unaffected by the termination of the Corporate Status of the Indemnitee and
shall continue for so long as the Indemnitee may have any liability or potential
liability by virtue of his Corporate Status, including, without limitation, the
final termination of all pending Proceedings in respect of which the Indemnitee
is granted rights of indemnification or advancement of Expenses hereunder and of
any Proceeding commenced by the Indemnitee pursuant to Section 10 of this
Agreement relating thereto, whether or not he is acting or serving in such
capacity at the time any liability or Expense is incurred for which
indemnification can be provided under this Agreement.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of Cameron), assigns, spouses,
heirs, executors and personal and legal representatives.
 
Section 54.            Remedies of Cameron.  Cameron hereby covenants and agrees
to submit any and all disputes relating to this Agreement that the parties are
unable to resolve between themselves to binding arbitration pursuant to the
rules of the American Arbitration Association and waives all rights to judicial
adjudication of any matter or dispute relating to this Agreement except where
judicial adjudication is requested or required by the Indemnitee.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 55.             Covenant Not to Sue, Limitation of Actions and Release
of Claims.  No legal action shall be brought and no cause of action shall be
asserted by or on behalf of Cameron (or any of its subsidiaries) against the
Indemnitee, his spouse, heirs, executors, personal representatives or
administrators after the expiration of two (2) years from the date on which the
Corporate Status of the Indemnitee is terminated (for any reason), and any claim
or cause of action of Cameron (or any of its subsidiaries) shall be extinguished
and deemed released unless asserted by filing of a legal action within such
two-year period; provided, however, that the foregoing shall not apply to any
action or cause of action brought or asserted by Cameron pursuant to or in
respect of this Agreement and shall not constitute a waiver or release of any of
Cameron’s rights under this Agreement.
 
Section 56.             Limitation of Liability.  Notwithstanding any other
provision of this Agreement, neither party shall have any liability to the other
for, and neither party shall be entitled to recover from the other, any
consequential, special, punitive, multiple or exemplary damages as a result of a
breach of this Agreement.
 
Section 57.            Subrogation.  In the event of any payment under this
Agreement, Cameron shall be subrogated to the extent of such payment to all of
the rights of recovery of the Indemnitee, who shall execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable Cameron to bring suit to enforce such
rights.
 
Section 58.             No Multiple Recovery.  Cameron shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable hereunder
if and to the extent that the Indemnitee has otherwise actually received such
payment under any insurance policy, contract, agreement or otherwise.
 
Section 59.              Definitions.  For purposes of this Agreement:
 
(a)      “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person.  For purposes hereof, “control” (including, with correlative
meaning, the terms “controlling”, “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of management and policies of such Person, by contract or
otherwise.
 
(b)      “Change of Control” shall mean a change in control of Cameron occurring
after the date of this Agreement of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act, whether or not Cameron is then subject to such reporting
requirement.  Without limiting the foregoing, such a Change in Control shall be
deemed to have occurred if, after the date of this Agreement, (i) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of securities of Cameron representing 20%
or more of the combined voting power of Cameron’s then outstanding securities
entitled to vote generally in the election of directors without the prior
approval of at least two-thirds of the members of the Board in office
immediately prior to such person attaining such percentage interest; (ii)
Cameron is a party to a merger, consolidation, sale of assets or other
reorganization, or a proxy contest, as a consequence of which members of the
Board in office immediately prior to such transaction or event constitute less
than a majority of the Board thereafter; (iii) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board (including for this purpose any new director whose election or
nomination for election by Cameron’s shareholders was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of such period) cease for any reason to constitute at least a majority
of the Board; or (iv) approval by the shareholders of Cameron of a liquidation
or dissolution of Cameron.
 
 
25

--------------------------------------------------------------------------------

 
 
(c)      “Company” means Cooper Cameron Corporation, a Delaware corporation.
 
(d)      “Corporate Status” describes the status of an individual who is or was
an officer or director of Cameron, or is or was serving at the request of
Cameron as an officer, director, employee or agent of another corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise.
 
(e)      “Disinterested Director” means a director of Cameron who is not and was
not a party to, or otherwise involved in, the Proceeding for which
indemnification is sought by the Indemnitee.
 
(f)       “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(g)      “Expenses” shall include all reasonable attorneys’ fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating or being or preparing to be a witness in a
Proceeding.
 
(h)      “Independent Counsel” means a law firm or a member of a law firm that
is experienced in matters of corporation law and neither presently is, nor in
the past five (5) years has been, retained to represent: (i) Cameron or the
Indemnitee in any matter material to either such party or (ii) any other party
to the Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any Person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either Cameron or the Indemnitee in an action to determine the Indemnitee’s
rights under this Agreement.
 
(i)       “Person” means a natural person, firm, partnership, joint venture,
association, corporation, company, limited liability company, trust, business
trust, estate or other entity.
 
(j)       “Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative.
 
(k)      “State” means the State of Texas.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 60.             Non-Exclusivity.  The Indemnitee’s rights of
indemnification and to receive advancement of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which the
Indemnitee may at any time be entitled under applicable law, the Certificate,
the Bylaws, any agreement, a vote of stockholders, a resolution of directors or
otherwise.
 
Section 61.            Remedies Not Exclusive.  No right or remedy herein
conferred upon the Indemnitee is intended to be exclusive of any other right or
remedy, and every other right or remedy shall be cumulative of and in addition
to the rights and remedies given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
of the Indemnitee hereunder or otherwise shall not be deemed an election of
remedies on the part of the Indemnitee and shall not prevent the concurrent
assertion or employment of any other right or remedy by the Indemnitee.
 
Section 62.            Changes in Law.  In the event that a change in applicable
law after the date of this Agreement, whether by statute, rule or judicial
decision, expands or otherwise increases the right or ability of a Delaware
corporation to indemnify a member of its board of directors or an officer, the
Indemnitee shall, by this Agreement, enjoy the greater benefits so afforded by
such change.  In the event that a change in applicable law after the date of
this Agreement, whether by statute, rule or judicial decision, narrows or
otherwise reduces the right or ability of a Delaware corporation to indemnify a
member of its board of directors or an officer, such change shall have no effect
on this Agreement or any of the Indemnitee’s rights hereunder, except and only
to the extent required by law.
 
Section 63.             Interpretation of Agreement.  Cameron and the Indemnitee
acknowledge and agree that it is their intention that this Agreement be
interpreted and enforced so as to provide indemnification to the Indemnitee to
the fullest extent now or hereafter permitted by law.
 
Section 64.            Severability.  If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever: (a) the validity, legality and enforceability of the remaining
provisions of this agreement (including, without limitation, each portion of any
Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable) shall not in any way be affected or impaired thereby;
(b) such provision or provisions will be deemed reformed to the extent necessary
to conform to applicable law and to give maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision or
provisions held invalid, illegal or unenforceable.
 
Section 65.             Governing Law; Jurisdiction and Venue; Specific
Performance.
 
(a)           The parties agree that this Agreement shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of
Delaware without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.
 
 
27

--------------------------------------------------------------------------------

 
 
(b)           ANY “ACTION OR PROCEEDING” (AS SUCH TERM IS DEFINED BELOW) ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE FILED IN AND LITIGATED OR
ARBITRATED SOLELY BEFORE THE COURTS LOCATED IN OR ARBITRATORS SITTING IN HARRIS
COUNTY IN THE STATE OF TEXAS, AND EACH PARTY TO THIS AGREEMENT:  (i) GENERALLY
AND UNCONDITIONALLY ACCEPTS THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS
AND ARBITRATORS AND VENUE THEREIN, AND WAIVES TO THE FULLEST EXTENT PROVIDED BY
LAW ANY DEFENSE OR OBJECTION TO SUCH JURISDICTION AND VENUE BASED UPON THE
DOCTRINE OF “FORUM NON CONVENIENS;” AND (ii) GENERALLY AND UNCONDITIONALLY
CONSENTS TO SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING BY DELIVERY OF
CERTIFIED OR REGISTERED MAILING OF THE SUMMONS AND COMPLAINT IN ACCORDANCE WITH
THE NOTICE PROVISIONS OF THIS AGREEMENT.  FOR PURPOSES OF THIS SECTION, THE TERM
“ACTION OR PROCEEDING” IS DEFINED AS ANY AND ALL CLAIMS, SUITS, ACTIONS,
HEARINGS, ARBITRATIONS OR OTHER SIMILAR PROCEEDINGS, INCLUDING APPEALS AND
PETITIONS THEREFROM, WHETHER FORMAL OR INFORMAL, GOVERNMENTAL OR
NON-GOVERNMENTAL, OR CIVIL OR CRIMINAL.  THE FOREGOING CONSENT TO JURISDICTION
SHALL NOT CONSTITUTE GENERAL CONSENT TO SERVICE OF PROCESS IN THE STATE FOR ANY
PURPOSE EXCEPT AS PROVIDED ABOVE, AND SHALL NOT BE DEEMED TO CONFER RIGHTS ON
ANY PERSON OTHER THAN THE PARTIES TO THIS AGREEMENT.
 
(c)           Cameron acknowledges that the Indemnitee may, as a result of
Cameron’s breach of its covenants and obligations under this Agreement, sustain
immediate and long-term substantial and irreparable injury and damage which
cannot be reasonably or adequately compensated by damages at law.  Consequently,
Cameron agrees that the Indemnitee shall be entitled, in the event of Cameron’s
breach or threatened breach of its covenants and obligations hereunder, to
obtain equitable relief from a court of competent jurisdiction, including
enforcement of each provision of this Agreement by specific performance and/or
temporary, preliminary and/or permanent injunctions enforcing any of the
Indemnitee’s rights, requiring performance by Cameron, or enjoining any breach
by Cameron, all without proof of any actual damages that have been or may be
caused to the Indemnitee by such breach or threatened breach and without the
posting of bond or other security in connection therewith.  Cameron waives the
claim or defense therein that the Indemnitee has an adequate remedy at law, and
Cameron shall not allege or otherwise assert the legal position that any such
remedy at law exists.  Cameron agrees and acknowledges that:  (i) the terms of
this Section 29(c) are fair, reasonable and necessary to protect the legitimate
interests of the Indemnitee; (ii) this waiver is a material inducement to the
Indemnitee to enter into the transactions contemplated hereby; and (iii) the
Indemnitee relied upon this waiver in entering into this Agreement and will
continue to rely on this waiver in its future dealings with Cameron.  Cameron
represents and warrants that it has reviewed this provision with its legal
counsel, and that it has knowingly and voluntarily waived its rights referenced
in this Section 29 following consultation with such legal counsel.
 
Section 66.            Nondisclosure of Payments.  Except as expressly required
by Federal securities laws, Cameron shall not disclose any payments under this
Agreement without the prior written consent of the Indemnitee.  Any payments to
the Indemnitee that must be disclosed shall, unless otherwise required by law,
be described only in Cameron proxy or information statements relating to special
and/or annual meetings of Cameron’s shareholders, and Cameron shall afford the
Indemnitee a reasonable opportunity to review all such disclosures and, if
requested by the Indemnitee, to explain in such statement any mitigating
circumstances regarding the events reported.
 
 
28

--------------------------------------------------------------------------------

 
 
Section 67.            Notice by the Indemnitee.  The Indemnitee agrees to
promptly notify Cameron in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification or advancement of
Expenses covered hereunder.
 
Section 68.            Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (a) delivered by hand and received for by the party to whom said
notice or other communication shall have been directed, or (b) mailed by U.S.
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:  (i) If to Cameron: Cooper Cameron
Corporation, 1333 West Loop South, Suite 1700, Houston, Texas 77027,
Attention:  President; and (ii) if to any other party hereto, including the
Indemnitee, to the address of such party set forth on the signature page hereof;
or to such other address as may have been furnished by any party to the
other(s), in accordance with this Section 32.
 
Section 69.            Modification and Waiver.  No supplement, modification or
amendment of this Agreement or any provision hereof shall limit or restrict in
any way any right of the Indemnitee under this Agreement with respect to any
action taken or omitted by the Indemnitee in his Corporate Status prior to such
supplement, modification or amendment.  No supplement, modification or amendment
of this Agreement or any provision hereof shall be binding unless executed in
writing by both of Cameron and the Indemnitee.  No waiver of any provision of
this Agreement shall be deemed or shall constitute a wavier of any other
provision hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.
 
Section 70.            Headings.  The headings of the Sections or paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
 
Section 71.             Gender.  Use of the masculine pronoun in this Agreement
shall be deemed to include usage of the feminine pronoun where appropriate.
 
Section 72.            Identical Counterparts.  This Agreement may be executed
in one or more counterparts (whether by original, photocopy or facsimile
signature), each of which shall for all purposes be deemed to be an original,
but all of which together shall constitute one and the same Agreement.  Only one
such counterpart executed by the party against whom enforcement is sought must
be produced to evidence the existence of this Agreement.
 
 
29

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.
 

ATTEST: CAMERON INTERNATIONAL CORPORATION            
By
/s/ Grace B. Holmes
 
By:
/s/ Jack Moore Name:
Grace B. Holmes
   
Name:
Jack B. Moore
Title:
Vice President, Corporate Secretary
   
Title:
Chairman, President & CEO
 
and Chief Governance Officer
       




 
INDEMNITEE
     
/s/ James T. Hackett
 
Name:  
James T. Hackett

 

 
Address:
1201 Lake Robbins Drive
   
The Woodlands, TX 77380

 
 
30

--------------------------------------------------------------------------------